Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151053(84)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CITY OF HOLLAND,                                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 151053
  v                                                                 COA: 315541
                                                                    Ottawa CC: 12-002758-CZ
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellee to file a response to
  defendant-appellant’s supplemental brief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2016
                                                                               Clerk